DETAILED ACTION
This action is responsive to the Applicant’s response filed 06/28/2022.
As indicated in Applicant’s response, no claims have been amended.  Claims 1-11 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	
	(i) A machine learning apparatus configured to a learn a shift amount from being coaxial to being non-coaxial when cutting a workpiece by a laser machine configured to emit a laser beam and an assist gas coaxially and non-coaxially, 
	the machine learning apparatus comprising: 
	(ii) a state-observation section configured to observe machining condition data included in a machining program given to the laser machine, and measurement data of a dimension of dross generated at a cutting spot of the workpiece when the machining program is executed, as a state variable representing a current state of an environment in which the workpiece is cut; and 
	(iii) a learning section configured to learn the shift amount in association with cutting quality of the workpiece, using the state variable. 

	(As recited in claims 1, 11)
No prior art is identified as teaching or suggesting the features (i), (ii) and (iii) from above.
The only outstanding rejection to the case in form of a Provisional Obviousness Double Patenting Rejection has been overcome by Applicants filing of a Terminal Disclaimer approved per 6/28/2022; the case is herein in condition of Allowance
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
July 04, 2022